DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais et al. (US 2018/0298969) in view of Robert Bosch (DE 10 2008 042778) (Applicant cited, machine translation attached).
Regarding independent claim 1, Demorais discloses a cold-formed steel brake piston (see e.g. ¶ 0003, “forged steel;” see also FIG. 1) for a motor vehicle partial-pad disc brake pad having a thin-walled structure (see FIG. 2) in the form of a cup open at one end (25) and comprising a base (24) and a wall (see FIG. 2, wall extends between end (24) and end (25)), with a radially outwardly impressed groove (A) in the wall (see Annotated FIG. 2, below), and with a wall radially inwardly impressed projection (29) on the wall (see FIG. 2). 

    PNG
    media_image1.png
    591
    635
    media_image1.png
    Greyscale

Demorais does not disclose that the wall is formed with at least one groove and at least one land spaced apart beside the wall projection and profiled in such a way that the wall has areas of wall of different thickness having a spacing V apart from one another in the circumferential direction.
Robert Bosch teaches a brake piston (see FIGS. 1-3) comprising a that wall is formed with at least one groove (30) and at least one land (32) spaced apart and profiled in such a way that the wall has areas of wall of different thickness having a spacing V apart from one another in the circumferential direction (see FIG. 3).
It would have been obvious to combine the grooves and lands of Robert Bosch adjacent to the wall projection of Demorais to provide a means for rotatably restricting the nut, thereby allowing it to be advanced when the spindle rotates (see e.g. Robert Bosch, ¶ 0020), while at the same time providing a clutch that will allow the nut to rotate relative to the piston if a predetermined torque is exceeded, thereby preventing damage to the piston seal and dust protection cap (see e.g. Robert Bosch, ¶ 0022).  
Regarding claim 2, Robert Bosch teaches that a plurality of grooves (30) and a plurality of lands (32) are provided, each parallel to each other and in an axial direction (see e.g. FIGS. 2, 3).
Regarding claim 3, Robert Bosch teaches that the grooves (30) and the lands (32) are each directed parallel to axis A of the piston (see FIGS. 2, 3).
Regarding claim 4, Robert Bosch discloses that the grooves (30) and the lands (32) are arranged alternately with diameters spaced apart on the circumference of the inner wall (see FIGS. 2, 3).
Regarding claim 5, Robert Bosch teaches that the grooves and/or the lands are arranged at a distance from one another on the inner wall with a regular spacing (see FIGS. 2, 3).
Regarding claim 7, Robert Bosch teaches that the grooves and the lands are constructed in a profiled manner (see FIGS. 2, 3).
Regarding claim 8, Robert Bosch teaches that the grooves or the lands have profiles that are identical to each another (see FIGS. 2, 3).
Regarding claim 10, Robert Bosch teaches that the grooves or the lands are spaced in relation to each other at the circumference according to a certain pattern (see FIGS. 2, 3).
Regarding claim 11, Robert Bosch teaches that the grooves and the lands are arranged so as to form an interlocking anti-rotation means in a way that they act together with a matchingly profiled counterpart on a peripheral component (see machine translation, ¶ 0014).

Regarding claim 12, Robert Bosch teaches that the grooves and the lands are alternately arranged as a splined hub profile (see FIGS. 2, 3).
Regarding claim 13, Robert Bosch discloses that a plurality of grooves are provided in pairs diametrically opposed to each other and wherein a plurality of lands are provided in pairs diametrically opposed to each other (see FIGS. 2, 3).
Regarding claim 14, Robert Bosch teaches that a flank profile between the groove and the land has a stepped shape (see FIGS. 2, 3).
Regarding claim 15, Robert Bosch teaches that a flank profile between the groove and the land is designed to be wave-shaped or toothed (see FIGS. 2, 3).
Regarding claim 17, Robert Bosch teaches that the groove and the land are of symmetrical or asymmetrical shape in cross- section (see FIGS. 2, 3).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais et al. (US 2018/0298969) (hereinafter “Demorais ‘969”) and Robert Bosch (DE 10 2008 042778) as applied to claim 1 above, and further in view of Demorais et al. (US 9,850,971) (hereinafter “Demorais ‘971”).
Regarding claim 6, Robert Bosch teaches that the grooves and/or lands are arranged at a distance from each other on the inner wall (see FIGS. 2, 3).
Neither Demorais ‘969 nor Robert Bosch disclose that the grooves and/or the lands at an irregular spacing (V) from each other are arranged at a distance from each other on the inner wall.
Demorais ‘971 teaches a brake piston (see Abstract, FIG. 9) comprising grooves and lands (see col. 9, line 48 to col. 10, line 19), wherein the grooves and/or the lands are spaced at regular or irregular intervals from each other (see col. 9, line 48 to col. 10, line 19).  
It would have been to substitute grooves and lands having irregular intervals for the grooves and lands having regular intervals as a simple substitution of one known element for another that would only yield the predictable result of preventing rotation of the nut relative to the spindle (see e.g. Demorais ‘972, col. 9, line 48 to col. 10, line 19).    
Regarding claim 9, neither Demorais ‘969 nor Robert Bosch disclose the grooves or the lands have profiles that differ from one another.
Demorais ‘971 teaches a brake piston (see Abstract, FIG. 6) comprising grooves (see FIG. 6, corners on inside surface of piston form grooves) and lands (see FIG. 6, flat surfaces (27) form lands) wherein the grooves or the lands have profiles that differ from one another (see col. 6, line 56 to col. 7, line 14, “one or more or all of the flat surfaces 27 and/or flat surfaces 71 can be replaced with curved surfaces,” i.e. some projections and/or lands can be curved while others are flat).
It would have been to substitute grooves and lands having identical profiles with grooves and lands having different profiles as a simple substitution of one known element for another that would only yield the predictable result of preventing rotation of the nut relative to the spindle (see e.g. Demorais ‘972, col. 6, line 56 to col. 7, line 14).    
Regarding claim 16,  neither Demorais ‘969 nor Robert Bosch disclose that a flank profile in the alternating transition between the groove and the land is rounded on the top circle side and a bevel on the base circle side.
Demorais ‘971 teaches a brake piston (see Abstract, FIG. 6) comprising grooves (see FIG. 6, corners on inside surface of piston form grooves) and lands (see FIG. 6, flat surfaces (27) form lands), wherein a flank profile in the alternating transition between the groove and the land is rounded (see col. 7, lines 1-10; flat surfaces (27) are curved outward) on the top circle side and a bevel on the base circle side (see col. 7, lines 10-14).
It would have been to configure the grooves and lands to have a rounded top and a bevel on the base circle side as simple substitution of one known element for another that would only yield the predictable result of preventing rotation of the nut relative to the spindle (see e.g. Demorais ‘972, col. 6, line 56 to col. 7, line 14).    
Regarding claim 18, neither Demorais ‘969 nor Robert Bosch disclose that the grooves and the lands are asymmetrically distributed or arranged in order to enable correct assembly positioning of a peripheral component.
Demorais ‘971 teaches a brake piston (see Abstract, FIG. 9) comprising grooves and lands (see col. 9, line 48 to col. 10, line 19), wherein the grooves and the lands are asymmetrically distributed or arranged in order to enable correct assembly positioning of a peripheral component (see col. 9, line 48 to col. 10, line 19).  
It would have been to substitute grooves and lands having a symmetrical distribution for the grooves and lands having asymmetrical distribution as a simple substitution of one known element for another that would only yield the predictable result of preventing rotation of the nut relative to the spindle (see e.g. Demorais ‘972, col. 9, line 48 to col. 10, line 19).    
Claims 1-5, 7, 8, 10-12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais et al. (US 2018/0298969) in view of Giering et al. (US 2012/0325597).
Regarding independent claim 1, Demorais discloses a cold-formed steel brake piston (see e.g. ¶ 0003, “forged steel;” see also FIG. 1) for a motor vehicle partial-pad disc brake pad having a thin-walled structure (see FIG. 2) in the form of a cup open at one end (25) and comprising a base (24) and a wall (see FIG. 2, wall extends between end (24) and end (25)), with a radially outwardly impressed groove (A) in the wall (see Annotated FIG. 2, below), and with a wall radially inwardly impressed projection (29) on the wall (see FIG. 2). 
Giering teaches a brake piston (see FIGS. 1-5) comprising a that wall is formed with at least one groove (58) and at least one land (see FIG. 4, projection between adjacent grooves (58)) spaced apart and profiled in such a way that the wall has areas of wall of different thickness having a spacing V apart from one another in the circumferential direction (see FIG. 4).
It would have been obvious to combine the grooves and lands of Giering adjacent to the wall projection of Demorais to provide a means for rotatably restricting the nut, thereby allowing it to be advanced when the spindle rotates (see e.g. Giering, ¶ 0024).  
Regarding claim 2, Giering teaches that a plurality of grooves (58) and a plurality of lands are provided, each parallel to each other and in an axial direction (see e.g. FIGS. 4, 6).
Regarding claim 3, Giering teaches that the grooves (58) and the lands are each directed parallel to axis A of the piston (see e.g. FIGS. 4, 6).
Regarding claim 4, Giering discloses that the grooves (58) and the lands are arranged alternately with diameters spaced apart on the circumference of the inner wall (see e.g. FIGS. 4, 6).
Regarding claim 5, Giering teaches that the grooves and/or the lands are arranged at a distance from one another on the inner wall with a regular spacing (see e.g. FIGS. 4, 6).
Regarding claim 7, Giering teaches that the grooves and the lands are constructed in a profiled manner (see e.g. FIGS. 4, 6).
Regarding claim 8, Giering teaches that the grooves or the lands have profiles that are identical to each another (see e.g. FIGS. 4, 6).
Regarding claim 10, Giering teaches that the grooves or the lands are spaced in relation to each other at the circumference according to a certain pattern (see e.g. FIGS. 4, 6).
Regarding claim 11, Giering teaches that the grooves and the lands are arranged so as to form an interlocking anti-rotation means in a way that they act together with a matchingly profiled counterpart on a peripheral component (see e.g. FIGS. 4, 6).
Regarding claim 12, Giering teaches that the grooves and the lands are alternately arranged as a splined hub profile (see e.g. FIGS. 4, 6).
Regarding claim 15, Giering teaches that a flank profile between the groove and the land is designed to be wave-shaped or toothed (see e.g. FIGS. 4, 6).
Regarding claim 17, Giering teaches that the groove and the land are of symmetrical or asymmetrical shape in cross- section (see e.g. FIGS. 4, 6).
Regarding claim 19, Giering teaches that the grooves (58) and the lands are provided on the inside of the piston (see FIG. 4) as an interlocking and rotationally fixed receptacle for matching grooves and lands on a profiled pressing nut (note: the Giering discloses a profiled spindle (54), but the grooves and lands on the piston are capable of receiving grooves/lands on a nut) of a spindle system for a parking brake device (see ¶ 0003). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

September 28, 2022